IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                              No. 01-30203
                            Summary Calendar



UNITED STATES OF AMERICA,

                                             Plaintiff-Appellee,

versus

KEITH KISACK, also known as Keith Kisack,

                                             Defendant-Appellant;



                              No. 01-30241



UNITED STATES OF AMERICA,

                                             Plaintiff-Appellee,

versus

STEVEN TAYLOR,

                                             Defendant-Appellant;



                              No. 01-30311




UNITED STATES OF AMERICA,

                                             Plaintiff-Appellee,

versus

ROSAIOUS WHITE,

                                             Defendant-Appellant;
                       Nos. 01-30203, 01-30241,
                          01-30311, 01-30312
                                  -2-




                             No. 01-30312



UNITED STATES OF AMERICA,

                                            Plaintiff-Appellee,

versus

COREY HARRISON,

                                            Defendant-Appellant.




                       --------------------
          Appeal from the United States District Court
              for the Eastern District of Louisiana
             USDC No. 00-CR-172-1-N, 00-CR-172-2-N,
                       00-CR-172-3-N, 00-CR-172-4-N
                       --------------------
                         October 16, 2001

Before DAVIS, BENAVIDES, and STEWART, Circuit Judges.

PER CURIAM:*

     Keith Kisack, Steven Taylor, Rosaious White, and Corey

Harrison appeal the district court's order denying their motions

to suppress evidence of firearms which were seized during the

search of the rental car in which they were riding at the time of

their arrest.    The defendants failed to carry their burden of

showing that they had a legitimate expectation of privacy in the

rental car.     See United States v. Riazco, 91 F.3d 752, 754-55

(5th Cir. 1996).    Although we affirm the judgments under Riazco,


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                    Nos. 01-30203, 01-30241,
                       01-30311, 01-30312
                               -3-

we note also that the search of the rental car was justified

under New York v. Belton, 453 U.S. 454, 460 (1981).    We would not

reach a different conclusion under the Sixth Circuit

jurisprudence cited by Kisack.   See United States v. Hudgins, 52
F.3d 115, 119 n.2 (6th Cir. 1995); see also United States v.

Mans, 999 F.2d 966, 968-69 (6th Cir. 1993).    The judgments are

     AFFIRMED.